Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:1 of 7

IN THE UNITED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

In re:
Chapter 13
JULIA R. WILLIAMS,
Number 12-42481-EJC
Debtor.

Nee ee ee ee ee”

 

~ ORDER DENYING APPLICATION FOR UNCLAIMED FUNDS

Before the Court is the Application for Unclaimed Funds filed by Marquette
Porter, Owner of Spring Solutions, LLC. (Dckt. 49). The unclaimed funds at issue
were originally paid to a creditor of Julia R. Williams, the Debtor in this Chapter 13
case. In the application and its supporting documentation, Porter asserts that she is
entitled to the funds pursuant to an assignment of interest executed by the Debtor,
who is supposedly entitled to the funds under state law. For the reasons set forth
below, the Court will deny the application without prejudice.

The Debtor filed this Chapter 13 case on December 28, 2012. (Dckt. 1). On
January 9, 2013, a proof of claim in the amount of $3,324.72 was filed by creditor
LVNV Funding, LLC AAO Washington Mutual Bank (“LVNV”). (Claim No. 4).
The claim was secured pursuant to an attached writ of fieri facias entered by the

Magistrate Court of Chatham County, Georgia, against the Debtor in connection
Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:2 of 7

with a judgment entered on May 14, 2009. (Claim 4-1, p. 2). The proof of claim
stated that notices should be sent to the law firm Frederick J. Hanna & Associates,
P.C. (Claim 4-1, p. 1).

The Debtor’s plan proposed to avoid the lien of LVNV pursuant to 11 U.S.C.
§ 522(f), leaving LVNV’s claim unsecured.! (Dckt. 4, p. 2). On April 3, 2013, the
Debtor’s plan was confirmed. (Dckt. 34). Nearly five years later, on February 26,
2018, the Chapter 13 Trustee filed a notice indicating that the Debtor completed all
payments under the confirmed plan. (Dckt. 43). The Debtor received a discharge on
April 30, 2018. (Dckt. 45). On May 23, 2018, the Chapter 13 Trustee sntened his
Final Report and Account. (Dckt. 47). Pertinent to the instant Application for
Unclaimed Funds, the Chapter 13 Trustee indicated that $3,324.72 had been paid to
unsecured creditor Frederick J. Hanna & Associates.? (Dckt. 47, p. 2). The

bankruptcy case was closed on June 25, 2018. (Dckt. 48). Apparently, the Chapter

 

! The Bankruptcy Code permits a debtor to avoid judicial liens to the extent that they impair the
debtor’s ability to exempt property. See 11 U.S.C. § 522(f)(1)(A); Owen v. Owen, 500 U.S. 305,
309 (1991); Lehman vy. VisionSpan, Inc. (In re Lehman), 205 F.3d 1255, 1256 (11th Cir. 2000). A
judicial lien impairs an exemption “to the extent that the sum of—(i) the lien; (ii) all other liens on
the property; and (iii) the amount of the exemption that the debtor could claim if there were no
liens on the property . . . exceeds the value that the debtor’s interest in the property would have
in the absence of any liens.” 11 U.S.C. §522(f)(2)(A).

* This appears to be an error on the part of the Chapter 13 Trustee. As noted above, the proof of

claim identified the creditor as LVNV Funding, LLC AAO Washington Mutual Bank, not
Frederick J. Hanna & Associates, P.C. (Claim No. 4).

2
Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:3 of 7

13 Trustee’s check or checks to the creditor’ were not cashed within 90 days as
required by 11 U.S.C. § 347(a), and the $3,324.72 was deposited by the Trustee with
the Court as unclaimed funds.
| On December 4, 2020, the instant Application for Unclaimed Funds, along
with supporting documentation, was filed as to the $3,324.72. (Dckt. 49, 50). The
application indicates that “Marquette Porter, Owner of Spring Solutions, LLC
Assignee to Julia R. Williams” is both the applicant and the claimant.‘ Porter alleges
that the Debtor became entitled to receive the $3,324.72 in unclaimed funds on May
14, 2016, because “the judgment [of May 14, 2009] was enforceable for seven years
and is currently expired and unenforceable” pursuant to O.C.G.A. § 9-12-60. (Dekt.
50, p. 3). She further alleges that “Frederick J. Hanna & Associates, P.C. was
dissolved on September 7, 2018[.]” (Dckt. 50, p. 3). On November 16, 2020, the
Debtor assigned her interest in the unclaimed funds to Porter. (Dckt. 50, pp. 13-14).
Based on these allegations, Porter asserts that she is entitled to receive the $3,324.72
in unclaimed funds.
Section 347(a) of the Bankruptcy Code states that “[nJinety days after the final

distribution” in a Chapter 13 case, “the trustee shall stop payment on any check

 

3 It is not clear whether this check was made payable to Frederick J. Hanna & Associates, P.C.,
or to LVNV.

* As indicated by Form 1340 (“Application for Unclaimed Funds”), the claimant is the party
entitled to the unclaimed funds. The applicant is the party filing the application. The applicant
and claimant may be, but are not required to be, the same person or entity.

3
Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:4 of 7

remaining unpaid, and any remaining property of the estate shall be paid into the
court and disposed of under chapter 129 of title 28.” 11 U.S.C. § 347(a). Chapter
129 of Title 28 governs the disposition of funds that have been deposited under §
347(a). Section 2041, “Deposit of moneys in pending or adjudicated cases,” provides
as follows:

All moneys paid into any court of the United States, or
received by the officers thereof, in any case pending or
adjudicated in such court, shall be forthwith deposited
with the Treasurer of the United States or a designated
depositary, in the name and to the credit of such court.

28 U.S.C. § 2041. The statute also provides for the withdrawal of such funds:

No money deposited under section 2041 of this title shall
be withdrawn except by order of court.

In every case in which the right to withdraw money
deposited in court under section 2041 has been adjudicated
or is not in dispute and such money has remained so
deposited for at least five years unclaimed by the person
entitled thereto, such court shall cause such money to be
deposited in the Treasury in the name and to the credit of
the United States. Any claimant entitled to any such
money may, on petition to the court and upon notice to the
United States attorney and full proof of the right thereto,
obtain an order directing payment to him.

28 U.S.C. § 2042. In short, “[uJnder 28 U.S.C. §§ 2041 and 2042, the funds must
remain in the court registry until their ‘rightful owner’ with ‘full proof of
entitlement comes to claim them. If, after five years, the funds still remain unclaimed

in the court registry, then they must be turned over to the United States Treasury.”
Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:5 of 7

In re Pena, 600 B.R. 415, 421 (B.A.P. 9th Cir. 2019). “Thereafter, a creditor entitled
to any of the funds may file a claim with the bankruptcy court, and if the claim is
approved, the Treasury Department issues a check to the creditor in the principal
amount of his or her distributive share.” Leider v. U.S., 301 F.3d 1290, 1293 (Fed.
Cir. 2002).

_ To withdraw funds held under these statutes, a claimant must (1) file a
petition; (2) provide notice of the petition to the United States attorney; and (3) show
that the claimant is entitled to such money by providing full proof of the right thereto.
In re Bradford Prod., Inc., 375 B.R. 356, 358-59 (Bankr. E.D. Mich. 2007). “The
bankruptcy court has a duty to ensure that unclaimed funds are disbursed to the
proper party.” In re Rodriguez, 488 B.R. 675, 678 (Bankr. E.D. Cal. 2013) (quoting —
In re Pena, 456 B.R. 451, 453 (Bankr. E.D. Cal. 2011)). “Therefore, the burden rests
on the applicant to prove that it is presently entitled to the unclaimed funds sought.”
Id. (quoting Pena, 456 B.R. at 453). See also In re Dubose, 555 B.R. 41, 44 (Bankr.
M.D. Ala. 2016) (quoting In re Scott, 346 B.R. 557, 559 (Bankr. N.D. Ga. 2006))
(claimant “must affirmatively show that it has a ‘present entitlement to the
unclaimed funds sought’”).

Here, Porter has failed to satisfy this burden. As the Debtor’s assignee, her
claim to the funds is dependent on the Debtor’s claim, but she has not shown that.

the Debtor is presently entitled to the unclaimed funds. She asserts that the judgment
Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:6 of 7

entered by the Magistrate Court of Chatham County on May 14, 2009, became
unenforceable on May 14, 2016. In support of this argument, she cites O.C.G.A. §
9-12-60, which states that “[a] judgment shall become dormant and shall not be
enforced . . . [w]hen seven years shall elapse after the rendition of the judgment
before execution is issued thereon and is entered on the general execution docket of
the county in which the judgment was rendered[.]” O.C.G.A. § 9-12-60(a).°

But expiration of the limitations period does not mean that the Debtor is
eniitled to the unclaimed funds. The Supreme Court of the United States has
explained that under the law of many States, “a creditor has the right to payment of
a debt even after the limitations period has expired.” Midland Funding, LLC v.
Johnson, 137 S. Ct. 1407, 1411-12 (2017). Rather, “the unenforceable claim is
nonetheless a ‘right to payment,’ hence a ‘claim,’ as the [Bankruptcy] Code uses
those terms.” Jd. at 1412. Although Georgia was not one of the States explicitly
referenced in Midland Funding, under Georgia law it is likewise true that the passage
of — extinguishes only the remedy, not the right to payment. See Lane v. Newton,
145 Ga. 810 (1916) (“A debt, although an action to recover it may be barred by the

statute of limitations, is not extinguished.”); Hawes v. Shuman, 125 Ga. App. 117,

 

> A separate statutory provision states that “[w]hen any judgment obtained in any court becomes
dormant, the same may be renewed or revived by an action or by scire facias, at the option of the
holder of the judgment, within three years from the time it becomes dormant.” O.C.G.A. § 9-12-
61. Together, these two statutes operate as a ten-year statute of limitations for the enforcement of
Georgia judgments. Automotive Credit Corp. v. White, 344 Ga. App. 321, 323 (2018). See also
Stuart Finestone, Georgia Post-Judgment Collection §§ 14:1 & 14:2 (Sth ed. 2020).

6
Case:12-42481-EJC Doc#:51 Filed:01/21/21 Entered:01/21/21 09:26:18 Page:7 of 7

118 (1971) (tax statute of limitation “operates only to bar the remedy, not to
extinguish the tax debt itself... It is axiomatic that a person who pays a debt after
the running of the statute of limitation has expired cannot sue to recover it back
because of this fact.”); Martin v. Mayer, 63 Ga. App. 387, 11 S.E.2d 218, 227 (1940)
(“Although an action to recover a debt may be barred by the statute of limitations,
the debt is not extinguished thereby. The limitation laws act only upon remedies, and
do not extinguish rights.”). Thus, while the debt may be unenforceable under
O.C.G.A. § 9-12-60, it does not follow that the Debtor is entitled to the unclaimed
funds totaling $3,324.72. The Court therefore DENIES WITHOUT PREJUDICE

the Application for Unclaimed Funds. (Dckt. 49).

Dated at Savannah, Georgia, this 21st day of January, 2021.

ZA 6.

Edward J. Cotéman, III, Chief Judge
United States Bankruptcy Court
Southern District of Georgia
